Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The amendment filed after non-final office action on April 11, 2022 is acknowledged and entered.  Claim 3 was canceled and claims 1, 4-5, 14-15, 24, 29, 31-32 were amended.  Claims 1-2 and 4-32 are pending in the instant application.  
The restriction requirement was deemed proper and made FINAL previously.  Claims 8-10 and 13-32 are withdrawn from consideration as being drawn to a non-elected invention/species.
Claims 1-2, 4-7 and 11-12 are examined on the merits of this office action. 

Withdrawn Rejections
The rejection of claims 1-7 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of the claims filed April 11, 2022.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 contains the trademark/trade name pHLIP®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a peptide and, accordingly, the identification/description is indefinite. 
Claim 4 was amended to claim “wherein said corticosteroid preferentially targets inflamed tissues”.  The phrase "preferentially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Response to Applicant’s Arguments
	Applicants have amended claim 1 to remove the trademark, however, it appears the trademark was not removed from claim 12.  It is suggested that Applicants additionally amend claim 12 to remove the trademark/trade name pHLIP®.
	In addition, Applicant’s argue that they define preferential targeting in paragraph 0009.  In particular, paragraph 0009 states “By preferential targeting is meant using a pHLIP.RTM. peptide to bind to a cell and deliver its cargo in a diseased tissue is least 10%, 20% 30%, 40% 50% 75%, 2-fold, 3-fold, 5-fold, 7-fold, 10-fold or more compared to the level of entry of the cargo into a cell/tissue comprising a normal or basic pH.”
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that the above explanation does not actually define preferential but just that the pHLIP targets to a cell and delivers a cargo.  For example, the term “preferably” and “for example” are similar to “preferentially” given that it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Thus, it is unclear based on the specification and the claim that the corticosteroid is required to target inflamed tissues.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7 and 11 remain rejected under 35 U.S.C. 103 as being unpatentable over Reshetnyak (US20150051153 A1, cited previously) in view of Coyne (Drug Design, Development and Therapy 2016:10 2575–2597, cited previously).
Reshetnyak teaches use of pHLIP peptides (pH low insertion peptide, or a peptide affected by low pH) for translocation of a composition (cargo compounds) that are attached to or conjugated to the sequence (see paragraph 0006).  Reshetnyak teaches wherein the peptide is used to deliver a functional moiety across the cell membrane to cell a diseased tissue (see claims 1 and 10) and wherein the tissue is inflamed tissue (see claim 11) or cancer (see paragraph 0087). Reshetnyak teaches wherein the pHLIP peptide comprises SEQ ID NO:51 which is identical to instant SEQ ID NO:85 (see claim 4).  Regarding claims 5-7, Reshetnyak further teaches wherein the pHLIP peptide is attached to the therapeutic/diagnostic via a short disulfide linker (see paragraphs 0158, 0179) which is considered cleavable.  Regarding claim 11, Reshetnyak teaches wherein the PEG (which is considered a polar modulator) can be included within the composition (see paragraph 0309, lines 18-19).
Reshetnyak is silent to wherein the composition comprises a corticosteroid or wherein the therapeutic to be delivered is dexamethasone.
However, Coyne teaches that “Corticosteroids are effective in the management of a variety of disease states, such as several forms of neoplasia (leukemia and lymphoma), autoimmune conditions, and severe inflammatory responses. Molecular strategies that selectively “target” delivery of corticosteroids minimize or prevents large amounts of the pharmaceutical moiety from passively diffusing into normal healthy cell populations residing within tissues and organ systems” (See “purpose”).  Coyne teaches targeted delivery of dexamethasone for treatment of cancer (see Figure 5, page 2582).  
It would have been obvious before the effective filing date of the claimed invention to use dexamethasone (a corticosteroid) as the therapeutic conjugated to the pHLIP peptide of Reshetnyak for targeted treatment of a cancer or an inflamed tissue.  One of ordinary skill in the art would have been motivated to do so given that dexamethasone is an effective anti-inflammatory agent used in the treatment of a variety of cancer types and inflamed tissues and a more targeted delivery of the therapeutic is ideal therapeutically to lessen other unwanted systemic effects.  There is a reasonable expectation of success given that Reshetnyak specifically teaches conjugation of a therapeutic to pHLIP peptide for more targeted delivery to inflamed tissue and in treatment of cancer.
Regarding the limitations of “wherein said corticosteroid suppresses inflammation and an immune reaction locally in a diseased state”  and targeting inflamed tissues found in instant claims 2 and 4, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Reshetnyak in view of Coyne teaches the same composition of the instant claims and thus, the composition would inherently have the property of suppressing inflammation, an immune reaction and targeting inflamed tissues and would be capable of performing the intended use.

Response to Applicant’s Arguments
Applicant argues that “As noted above, claim 1 has been amended to recite, inter alia, "...and wherein the corticosteroid comprises dexamethasone." The Examiner relies on Coyne for disclosing that "[c]orticosteroids are effective in the management of a variety of disease states, such as several forms of neoplasia (leukemia and lymphoma), autoimmune conditions, and severe inflammatory responses." See Office Action at page 5. The Examiner further states that "Reshetnyak in view of Coyne teaches the same composition of the instant claims and thus, the composition would inherently have the property of suppressing inflammation, an immune reaction and targeting inflamed tissues and would be capable of performing the intended use." Id. Reshetnyak and Coyne, taken alone or in combination, are silent to a composition comprising a corticosteroid and a pH-triggered peptide, and wherein the corticosteroid comprises dexamethasone, as required by amended claim 1, a person of skill in the art would not have resulted in claim 1 by making the proposed combination. And a person of skill in the art would not find it obvious to - make the proposed combination because Reshetnyak and/or Coyne are entirely silent to 8Application No.: 16/818,527Docket No.: 040984-515001USthe above-noted features of claim 1. Reshetnyak describes using pHLIP peptides to "translocate cell impermeable cargo molecules, such as nanoparticles, organic dyes, peptides, peptide nucleic acids and toxins, across the plasma membrane into the cytoplasm of tumor cells." See Reshetnyak at 1 [0010]. Thus, Reshetnyak contemplates a particular list of cargos that could be used. Reshetnyak makes no mention of using an entirely different class of compound, namely an anti-inflammatory compound (e.g., dexamethasone) as a cargo. As such, a skilled artisan would have no motivation to modify the disclosure of Reshetnyak to use an anti-inflammatory compound (e.g., dexamethasone) with a pH- triggered peptide as presently claimed, much less with any reasonable expectation of success.  Coyne does not cure the deficiencies of Reshetnyak. Coyne merely describes synthesis of a dexamethasone derivative. A person skilled in the art would not turn to the disclosure of Coyne for identification and/or use of dexamethasone derivatives for targeted delivery, at least because Coyne describes the benefits of dexamethasone covalently bound to high molecular weight biological proteins, namely anti-EGFR immunoglobulin. In contrast to the immunoglobulin used in Coyne, the presently claimed utilizes a peptide with dexamethasone, Application No.: 16/818,527Docket No.: 040984-515001USand a skilled artisan would have no motivation to modify the disclosure of Coyne (e.g., replace the anti-EGFR immunoglobulin with the presently claimed pH-triggered peptide) to arrive at the claimed invention. 
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner acknowledges that the teachings of Reshetnyak are silent to wherein the therapeutic is dexamethasone or a corticosteroid.  However, Reshetnyak teaches use of pHLIP peptides (pH low insertion peptide, or a peptide affected by low pH) for translocation of a composition (cargo compounds) that are attached to or conjugated to the sequence (see paragraph 0006).  Reshetnyak teaches wherein the peptide is used to deliver a functional moiety across the cell membrane to cell a diseased tissue (see claims 1 and 10) and wherein the tissue is inflamed tissue (see claim 11) or cancer (see paragraph 0087). Reshetnyak teaches wherein the pHLIP peptide comprises SEQ ID NO:51 which is identical to instant SEQ ID NO:85 (see claim 4).  Reshetnyak specifically teaches wherein the pHLIP peptide is attached to the therapeutic/diagnostic via a short disulfide linker (see paragraphs 0158, 0179) which is considered cleavable.  As stated above, Reshetnyak is silent to wherein the composition comprises a corticosteroid or wherein the therapeutic to be delivered is dexamethasone.  However, the teachings of Coyne were provided for motivation to use dexamethasone as the therapeutic attached to the pHLIP peptide.  In particular, Coyne teaches that “Corticosteroids are effective in the management of a variety of disease states, such as several forms of neoplasia (leukemia and lymphoma), autoimmune conditions, and severe inflammatory responses. Molecular strategies that selectively “target” delivery of corticosteroids minimize or prevents large amounts of the pharmaceutical moiety from passively diffusing into normal healthy cell populations residing within tissues and organ systems” (See “purpose”).  Coyne specifically teaches targeted delivery of dexamethasone (via a conjugation to a peptide) for treatment of cancer (see Figure 5, page 2582).  
It would have been obvious before the effective filing date of the claimed invention to use dexamethasone (a corticosteroid) as the therapeutic conjugated to the pHLIP peptide of Reshetnyak for targeted treatment of a cancer or an inflamed tissue.  One of ordinary skill in the art would have been motivated to do so given that dexamethasone is an effective anti-inflammatory agent used in the treatment of a variety of cancer types and inflamed tissues and a more targeted delivery of the therapeutic is ideal therapeutically to lessen other unwanted systemic effects.  There is a reasonable expectation of success given that Reshetnyak specifically teaches conjugation of a therapeutic (a wide variety of therapeutics toxins, peptides, PNA, imaging agents and synthetic drug molecules, see paragraph 0010) to pHLIP peptide for more targeted delivery to inflamed tissue and in treatment of cancer.  Applicants have provided no explanation as to why one of ordinary skill in the art would not have expected that dexamethasone could be conjugated to pHLIP.  The examiner disagrees that there is no reasonable expectation of success given that Reshetnyak specifically teaches conjugation of a therapeutic (a wide variety of therapeutics toxins, peptides, PNA, imaging agents and synthetic drug molecules, see paragraph 0010) to pHLIP peptide for more targeted delivery to inflamed tissue and in treatment of cancer.  Furthermore, Coyne teaches that “Corticosteroids are effective in the management of a variety of disease states, such as several forms of neoplasia (leukemia and lymphoma), autoimmune conditions, and severe inflammatory responses. Molecular strategies that selectively “target” delivery of corticosteroids minimize or prevents large amounts of the pharmaceutical moiety from passively diffusing into normal healthy cell populations residing within tissues and organ systems” (See “purpose”).  Coyne specifically teaches targeted delivery of dexamethasone (via a conjugation to a peptide) for treatment of cancer (see Figure 5, page 2582).  Thus, the Examiner maintains that there is a motivation with a reasonable expectation of success to use dexamethasone as the therapeutic conjugated to the pHLIP peptide of Reshetnyak.

Claims 1-2, 4-7 and 11-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (PNAS, vol. 115, no. 12, pages E2811-E2818, published online March 5, 2018, cited previously) in view of Coyne (Drug Design, Development and Therapy 2016:10 2575–2597, cited previously) and Wang (INTERNATIONAL JOURNAL OF ONCOLOGY 30: 947-953, 2007, cited previously).
	Wyatt teaches a composition comprising pHLIP conjugates for targeted delivery of therapeutic agents (see Abstract).  In particular, Wyatt teaches “Here we report pHLIP constructs that significantly
improve the targeted delivery of agents into tumor cells. The investigated constructs include pHLIP bundles (conjugates consisting of two or four pHLIP peptides linked by polyethylene glycol) (see abstract, lines 4-8).  Wyatt teaches wherein the pHLIP variant comprises instant SEQ ID NO:9 (see table 1, WT, PEG-2WT and PEG-4T).  Regarding instant claim 12, Wyatt teaches wherein the pHLIP variant comprises instant SEQ ID NO:1 (see table S1, “Var3-Cys”).  
Regarding claim 11, Wyatt teaches inclusion of PEG which is considered a polar modulator (see page E2816, Materials and Methods, “The pHLIP characterization and pHLIP bundle synthesis”).  Regarding claims 5-7, Wyatt teaches conjugation of a therapeutic (amanitin) via a cleavable disulfide link to the C termini of the peptides (See page E2814, right hand column, lines 3-9).  All pHLIP peptides were effective at delivering the drug into the cancer cell (see supplemental Figure S2).  Wyatt also conjugated to Alexa Fluor 546 to the pHLIPs peptides and showed effective targeting to the tumor cells (see Table S4).  Wyatt concludes that “In drug delivery applications, pHLIP peptides are best designed for the delivery of polar, cell-impermeable molecules. The intracellular delivery of a polar cargo could be further tuned by altering the link connecting the cargo to pHLIP and/or by attaching modulator molecules to the inserting end of the peptide. Additionally, pHLIP could be used for the targeted delivery of cell-permeable, drug-like molecules since it can significantly increase the time of retention in blood, positively alter the biodistribution of drugs that typically rely on passive diffusion, and enhance tumor targeting, all of
which would lead to an increase in TI” (see page E2816, right column, second paragraph).
	Wyatt is silent to wherein the therapeutic is a corticosteroid, and in particular, dexamethasone.
However, Coyne teaches that “Corticosteroids are effective in the management of a variety of disease states, such as several forms of neoplasia (leukemia and lymphoma), autoimmune conditions, and severe inflammatory responses. Molecular strategies that selectively “target” delivery of corticosteroids minimize or prevents large amounts of the pharmaceutical moiety from passively diffusing into normal healthy cell populations residing within tissues and organ systems” (See “purpose”).  Coyne teaches targeted delivery of dexamethasone for treatment of cancer (see Figure 5, page 2582). 
Wang teaches that dexamethasone enhances the effect of Adriamycin on breast cancer cells (4T1), increases ADR accumulation and modulates the expression of cytokines produced by the tumor (see Abstract). 
It would have been obvious before the effective filing date of the claimed invention to use dexamethasone (a corticosteroid) as the therapeutic conjugated to the pHLIP peptide for targeted treatment of cancer including breast cancer cells.  One of ordinary skill in the art would have been motivated to do so given that (i) dexamethasone is an effective anti-inflammatory agent used in the treatment of a variety of cancer types including breast cancer cells, (ii) it improves sensitivity of the cancer cells to other anti-cancer agents and (iii) a more targeted delivery of the therapeutic is ideal therapeutically to lessen other systemic effects.  There is a reasonable expectation of success given that Wyatt specifically teaches conjugation of a therapeutic to pHLIP peptide for more targeted delivery to cancer cells including breast cancer cells.
Regarding the limitations of “wherein said corticosteroid suppresses inflammation and an immune reaction locally in a diseased state”  and targeting inflamed tissues found in instant claims 2 and 4, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Wyatt in view of Coyne and Wang teach the same composition of the instant claims and thus, the composition would inherently have the property of suppressing inflammation, an immune reaction and targeting inflamed tissues and would be capable of performing the intended use.


Response to Applicant’s Arguments
Applicant’s argue that “Coyne, Wyatt and/or Wang, taken alone or in any feasible combination, are entirely silent to a composition comprising a corticosteroid and a pH-triggered peptide, and wherein the corticosteroid comprises dexamethasone, as required by amended claim 1, a person of skill in the art would not have resulted in claim 1 by making the proposed combination. And a person of skill in the art would not find it obvious to make the proposed combination because Reshetnyak and/or Coyne are entirely silent to the above-noted features of claim 1. A person skilled in the art would not turn to the disclosure of Coyne for identification and/or use of dexamethasone derivatives for targeted delivery, at least because Coyne  describes the benefits of dexamethasone covalently bound to high molecular weight biological proteins, namely anti-EGFR immunoglobulin, and furthermore, the skilled artisan would have no motivation to modify the teachings of Coyne to arrive at the presently claimed invention. 
Neither Wyatt nor Wang cure the deficiencies of Coyne, or in combination, at least because a skilled artisan would not modify the teachings of Coyne (e.g., dexamethasone covalently bound to an anti-EGFR immunoglobulin), much less with any reasonable expectation of success. Moreover, the cargo used in Wyatt includes a toxin, namely amanitin, which is a completely different class of compounds than the presently claimed cargo, e.g., dexamethasone. See Wyatt at page E2814. 
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner acknowledges that the teachings of Wyatt are silent to wherein the therapeutic is dexamethasone or a corticosteroid.  However, Wyatt teaches a composition comprising pHLIP conjugates for targeted delivery of therapeutic agents (see Abstract).  In particular, Wyatt teaches “Here we report pHLIP constructs that significantly improve the targeted delivery of agents into tumor cells. The investigated constructs include pHLIP bundles (conjugates consisting of two or four pHLIP peptides linked by polyethylene glycol) (see abstract, lines 4-8).  Wyatt teaches wherein the pHLIP variant comprises instant SEQ ID NO:9 (see table 1, WT, PEG-2WT and PEG-4T).  
Wyatt teaches conjugation of a therapeutic (amanitin) via a cleavable disulfide link to the C termini of the peptides (See page E2814, right hand column, lines 3-9).  All pHLIP peptides were effective at delivering the drug into the cancer cell (see supplemental Figure S2).  Wyatt also conjugated to Alexa Fluor 546 to the pHLIPs peptides and showed effective targeting to the tumor cells (see Table S4).  Wyatt concludes that “In drug delivery applications, pHLIP peptides are best designed for the delivery of polar, cell-impermeable molecules. The intracellular delivery of a polar cargo could be further tuned by altering the link connecting the cargo to pHLIP and/or by attaching modulator molecules to the inserting end of the peptide. Additionally, pHLIP could be used for the targeted delivery of cell-permeable, drug-like molecules since it can significantly increase the time of retention in blood, positively alter the biodistribution of drugs that typically rely on passive diffusion, and enhance tumor targeting, all of which would lead to an increase in TI” (see page E2816, right column, second paragraph).  As stated above, the Examiner acknowledges that Wyatt is silent to wherein the therapeutic is a corticosteroid, and in particular, dexamethasone.
However, Coyne teaches that “Corticosteroids are effective in the management of a variety of disease states, such as several forms of neoplasia (leukemia and lymphoma), autoimmune conditions, and severe inflammatory responses. Molecular strategies that selectively “target” delivery of corticosteroids minimize or prevents large amounts of the pharmaceutical moiety from passively diffusing into normal healthy cell populations residing within tissues and organ systems” (See “purpose”).  Coyne teaches targeted delivery of dexamethasone for treatment of cancer (see Figure 5, page 2582). 
Wang teaches that dexamethasone enhances the effect of Adriamycin on breast cancer cells (4T1), increases ADR accumulation and modulates the expression of cytokines produced by the tumor (see Abstract). 
The Examiner maintains that It would have been obvious before the effective filing date of the claimed invention to use dexamethasone (a corticosteroid) as the therapeutic conjugated to the pHLIP peptide for targeted treatment of cancer including breast cancer cells.  One of ordinary skill in the art would have been motivated to do so given that (i) dexamethasone is an effective anti-inflammatory agent used in the treatment of a variety of cancer types including breast cancer cells, (ii) it improves sensitivity of the cancer cells to other anti-cancer agents and (iii) a more targeted delivery of the therapeutic is ideal therapeutically to lessen other systemic effects.  There is a reasonable expectation of success given that Wyatt specifically teaches conjugation of a therapeutic to pHLIP peptide for more targeted delivery to cancer cells including breast cancer cells.
Regarding the limitations of “wherein said corticosteroid suppresses inflammation and an immune reaction locally in a diseased state”  and targeting inflamed tissues found in instant claims 2 and 4, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Wyatt in view of Coyne and Wang teach the same composition of the instant claims and thus, the composition would inherently have the property of suppressing inflammation, an immune reaction and targeting inflamed tissues and would be capable of performing the intended use.
There is a further reasonable expectation of success given that Wyatt specifically teaches pHLIP peptides are best designed for the delivery cell-impermeable molecules. Additionally, pHLIP could be used for the targeted delivery of cell-permeable, drug-like molecules since it can significantly increase the time of retention in blood, positively alter the biodistribution of drugs that typically rely on passive diffusion, and enhance tumor targeting, all of which would lead to an increase in TI”.  Applicants have provided no explanation or evidence as to why one of ordinary skill in the art would not have expected that dexamethasone could be conjugated to pHLIP.  Thus, the Examiner maintains that there is a motivation with a reasonable expectation of success to use dexamethasone as the therapeutic conjugated to the pHLIP peptide of Wyatt.

New Objection
The title is objected to for the following reason: A new title is required that is clearly indicative of the invention to which the claims are directed. The current title comprises the use of the trademark/trade name pHLIP®.  It is suggested that for clarity purposes, the trademark be replaced with “pH low insertion peptide”.


New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7 and 11-12 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement (new matter).  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time of the application was filed, had possession of the claimed invention.
Claim 1 claims “A composition comprising a corticosteroid and a pH-triggered peptide and wherein the corticosteroid comprises dexamethasone ” (see claim 1).  

Lack of Ipsis Verbis Support
The specification is void of any literal support “pH triggered peptide". Applicant’s specification states “[0076] A pH Low Insertion Peptide (pHLIP™) is a water-soluble membrane peptide that can sense pH, especially the pH at the surfaces of inflammatory cells, where the pH is at its lowest. pHLIP™ interacts weakly with a cell membrane at neutral pH, without insertion into the lipid bilayer; however, at slightly acidic pH (<7.0), pHLIP™. inserts into the cell membrane and forms a stable transmembrane helix. pHLIP™ targets acidity at the surfaces of macrophages within tumors, atherosclerotic plaques and sites of inflammatory arthritis, kidney, lungs or skin”.
An ordinary-skilled artisan cannot clearly envisage a pH triggered peptide without any specific definition.  Thus, such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. §112.  Applicant is required to cancel the new matter in the response to this Office Action.  Alternatively, applicant is invited to provide sufficient written support for the “limitations” indicated above.  See MPEP §714.02, §2163.05-06 and §2173.05(i).  It is suggested Applicants amend the claim to recite “pH Low insertion peptide”.

Lack of Implicit or Inherent Support
 “While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP 2163. Thus support can be furnished implicitly or inherently for a specifically claimed limitation. However, the specification lacks any implicit or inherent support for the claimed limitation “pH triggered peptide”.   As explained supra, there is no support in the specification for “pH triggered peptides”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "wherein said pHLIP® peptide…”.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654